COURT OF APPEALS
                         SECOND DISTRICT OF TEXAS
                              FORT WORTH

                             NO. 02-18-00260-CR
                             NO. 02-18-00261-CR
                             NO. 02-18-00262-CR


JOSE WHITFIELD                                                      APPELLANT

                                        V.

THE STATE OF TEXAS                                                        STATE


                                     ----------

          FROM THE 30TH DISTRICT COURT OF WICHITA COUNTY
             TRIAL COURT NOS. 55,778-A, 55,986-A, 56,109-A

                                     ----------

                        MEMORANDUM OPINION1

                                     ----------

      On June 3, 2016, Jose Whitfield pleaded guilty to the third-degree felony of

tampering with or fabricating evidence, the first-degree felony of aggravated

robbery, and the first-degree felony of delivery of more than four but less than

two hundred grams of methamphetamine. The trial court assessed his


      1
      See Tex. R. App. P. 47.4.
punishment at eight years’ confinement, fifteen years’ confinement, and twenty-

five years’ confinement, respectively. On May 28, 2018, appellant signed pro se

Motions for Direct Appeal in each case, which he mailed to the Wichita County

District Clerk on May 29, 2018. The Clerk filed the motions, which we construe as

notices of appeal, on June 4, 2018.

      Rule 26.2 of the rules of appellate procedure requires that a notice of

appeal be filed within thirty days after the date sentence is imposed or within

ninety days after the date sentence is imposed if the defendant files a timely

motion for a new trial. See Tex. R. App. P. 26.2(a)(1)–(2). Therefore, appellant’s

notices of appeal filed almost two years after sentencing were not timely. See

Tex. R. App. P. 26.2(a). On June 6, 2018, we sent appellant a letter expressing

our concern that we lack jurisdiction over the appeals because he did not timely

file his notices of appeal. We informed appellant that we could dismiss the

appeals unless he filed a response showing grounds for continuing them, but

appellant has not done so.

      A timely-filed notice of appeal is essential to vest this court with jurisdiction.

Slaton v. State, 981 S.W.2d 208, 210 (Tex. Crim. App. 1998). Without a timely-

filed notice of appeal, we must dismiss an appeal. Id.; Olivo v. State, 918 S.W.2d
519, 522–23 (Tex. Crim. App. 1996). Because appellant’s notices of appeal were

not timely filed, we dismiss his appeals for want of jurisdiction. See Tex. R. App.

P. 26.2(a), 43.2(f).




                                          2
                                          PER CURIAM

PANEL: BIRDWELL, J.; SUDDERTH, C.J.; and WALKER, J.

DO NOT PUBLISH
Tex. R. App. P. 47.2(b)

DELIVERED: August 9, 2018




                                 3